Title: To John Adams from Samuel Williams, 9 April 1786
From: Williams, Samuel
To: Adams, John


     
      Sir,
      Cambridge in America, April 9. 1786—
     
     I wish to present to the Royal Society of London the memoirs of our American Academy of Arts and Sciences: and to convey to Manheim the inclosed packet of papers. As we have no direct conveyance from America, may I take the liberty to commit them to your care?
     It gives us much pleasure to have two of your Sons in this University. Both of them are young Gentlemen from whom their friends have the most encouraging hopes and prospects. The youngest is

not yet under the mathematical and philosophical instruction. The eldest has been with us but a short time; and appears to engage with ardor in mathematical and philosophical studies. He can not do me a greater pleasure than to put it into my power to be of any service to him in this way.
     The public attention was much engaged the last winter, by Dr. Gordons proposals of publishing an history of the american Revolution. The idea of his leaving this country to publish his history in Great Britain occasioned an almost universal suspicion. He has met with very little encouragement here: and unless his history shall appear to be very impartial, it will be altogether disregarded in America.
     With due regards to your good Lady, and Daughter, I am, Sir, / Your most obedient, / and humble Servant
     
      Samuel Williams.
     
    